Exhibit EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (the "Agreement") made and entered into as of the 23rd day of April 2007, and amended and restated as of November 5, 2009, by and between JEFFREY M. LEVY ("Executive") and NBT BANCORP INC., a Delaware corporation having its principal office in Norwich, New York ("NBTB") W I T N E S S E T HT H A T : WHEREAS, Executive is an executive vice president of NBTB and president of commercial banking ofNBT Bank, National Association, a national banking association which is a wholly-owned subsidiary of NBTB ("NBT Bank"); WHEREAS, NBTB desires to secure the continued employment of Executive, subject to the provisions of this Agreement; and WHEREAS, Executive is desirous of entering into the Agreement for such periods and upon the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the premises and mutual covenants and agreements hereinafter set forth, intending to be legally bound, the parties agree as follows: 1.
